THREADGILL, Judge.
We affirm the judgment of the trial court awarding damages, costs, and attorney fees to the appellee. Because the record does not include the specific findings concerning attorney fees as required in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), we remand for entry of written findings of fact. See also Anderson v. Pilot House of St. Petersburg, Inc., 559 So.2d 419 (Fla. 2d DCA 1990).
Affirmed in part, and remanded.
DANAHY, A.C.J., and CAMPBELL, J., concur.